Exhibit 10.1
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT (INDICATED BY
ASTERISKS) HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
CO-PROMOTION AGREEMENT
This PROMOTION AGREEMENT (this “Agreement”) is made as of August 24, 2010 (the
“Effective Date”), by and between The Procter & Gamble Distributing Company LLC,
a Delaware limited liability company (“Partner”), and Somaxon Pharmaceuticals,
Inc., a Delaware corporation (“Somaxon”). Each of Somaxon and Partner is
referred to herein individually as a “party” and collectively as the “parties.”
WHEREAS, Somaxon desires to engage Partner to promote and market the Products in
the Territory (each as defined below), and Partner desires to promote and market
the Products, all in accordance with the terms and conditions contained herein;
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
herein contained, the parties hereto intending to be legally bound hereby agree
as follows:
ARTICLE I
DEFINITIONS
As used in this Agreement, the following terms shall have the following
meanings:
Section 1.1 “3mg Product” means the formulation of 3 mg of doxepin that is the
subject of NDA No. 22-036 filed with FDA on January 31, 2008 (as such NDA may be
amended or supplemented subsequent to the filing date).
Section 1.2 “6mg Product” means the formulation of 6 mg of doxepin that is the
subject of NDA No. 22-036 filed with FDA on January 31, 2008 (as such NDA may be
amended or supplemented subsequent to the filing date).
Section 1.3 “Acquired Product” has the meaning set forth in Section 2.3.
Section 1.4 “Act” means the United States Federal Food, Drug and Cosmetic Act,
21 U.S.C. 301, et. seq., as it may be amended from time to time, and the
regulations promulgated thereunder, including the Generic Drug Act.
Section 1.5 “Adverse Drug Experience” means any “adverse drug experience” as
defined or contemplated by 21 C.F.R. 314.80 or 312.32, associated with a
Product.
Section 1.6 “Adverse Drug Experience Report” means any oral, written or
electronic report of any Adverse Drug Experience transmitted to any Person.
Section 1.7 “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with, such first Person. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities, by contract or otherwise.

 

 



--------------------------------------------------------------------------------



 



Section 1.8 “Agreement” has the meaning set forth in the preamble to this
Agreement.
Section 1.9 “Annual Plan” has the meaning set forth in Section 4.5(a).
Section 1.10 “Business Days” means a day other than Saturday, Sunday or any day
on which commercial banks located in the State of California or the State of
Ohio are authorized or obligated by Legal Requirements to close.
Section 1.11 “cGMP” means current “Good Manufacturing Practices” as such term is
defined from time to time by the FDA or other relevant Governmental Authority
having jurisdiction over the manufacture or sale of a Product pursuant to its
regulations, guidelines or otherwise.
Section 1.12 “Co-Chairs” has the meaning set forth in Section 3.2.
Section 1.13 “Confidentiality Agreement” means that certain Confidentiality
Agreement, dated as of October 10, 2006, between Somaxon and Partner.
Section 1.14 “Control” or “Controlled” means, with respect to patents, know-how
or other intellectual property rights of any kind, the possession by a party of
the ability to grant a license or sublicense of such rights without the payment
of additional consideration and without violating the terms of any agreement or
arrangement between such party and any Third Party.
Section 1.15 “DDMAC” means the FDA’s Division of Drug Marketing, Advertising and
Communications, or any successor Governmental Authority performing comparable
functions in the Territory.
Section 1.16 “Detail” means an in-person, face-to-face sales presentation of a
Product made by a Sales Representative to a Professional, including a Primary
Detail.
Section 1.17 “Effective Date” has the meaning set forth in the preamble to this
Agreement.
Section 1.18 “Evaluation Period” has the meaning set forth in Section 13.1.
Section 1.19 “Executive Officers” means the Chief Executive Officer of Somaxon
(or, if there is no such officer, its President or other executive officer
designated by the Chief Executive Officer) and the General Manager, Global
Customer Business Development, Health & Well-Being of Partner (or, if there is
no such officer, the manager directly managing Partner’s Sales Force).
Section 1.20 “FDA” means the United States Food and Drug Administration or any
successor agency performing comparable functions in the Territory.
Section 1.21 “Final Quarter” means the period commencing on the first day
following the last full calendar quarter during the Term and ending on the last
day of the Term.
Section 1.22 “Force Majeure Event” has the meaning set forth in Section 16.7(a).
Section 1.23 “GAAP” means generally accepted accounting principles as applied in
the United States.
Section 1.24 “Generic Drug Act” has the meaning set forth in Section 9.1(g).

 

2



--------------------------------------------------------------------------------



 



Section 1.25 “Governmental Authority” means any court, agency, authority,
department, regulatory body or other instrumentality of any government or
country or of any national, federal, state, provincial, regional, county, city
or other political subdivision of any such government or any supranational
organization of which any such country is a member, which has competent and
binding authority to decide, mandate, regulate, enforce, or otherwise control
the activities of the parties contemplated by this Agreement.
Section 1.26 “Indemnified Persons” has the meaning set forth in Section 11.1.
Section 1.27 “Initial Quarter” means the period commencing on the Promotion
Commencement Date through the day preceding the first day of the subsequent
calendar quarter.
Section 1.28 “JCC” has the meaning set forth in Section 3.1.
Section 1.29 “Launch Plan” means the plan and schedule for the commercial launch
of the Products in the Territory during the Initial Quarter, including the
parties’ responsibilities for the activities associated with such commercial
launch of the Products and a budget for the activities to be undertaken in
connection with such commercial launch.
Section 1.30 “Legal Requirements” means laws, rules and regulations of any
Governmental Authority in the Territory, including, for clarity, all guidelines,
policies and procedures referenced in Section 5.3 of this Agreement.
Section 1.31 “Managed Care Support” means Promoting the Products to managed care
customers agreed upon by the JCC to support addition of the Products to a
managed care plan formulary.
Section 1.32 “Minimum Detailing Obligations” has the meaning set forth in
Section 4.1(b).
Section 1.33 “NDA” means any “new drug application” (as such term is used under
the Act) filed or acquired by Somaxon or any Affiliate with the FDA with respect
to a Product and all subsequent submissions, supplements and amendments thereto,
including NDA No. 22-036 filed with FDA on January 31, 2008 (as such NDA may be
amended or supplemented subsequent to the filing date).
Section 1.34 “Negotiation Period” has the meaning set forth in Section 13.1.
Section 1.35 “Net Sales” means, for a particular period, the gross amount
invoiced on sales of Product in the Territory recognized as gross revenue in
accordance with GAAP by Somaxon, its Affiliates, licensees, sublicensees and
assigns to independent, unrelated Third Parties during such period in bona fide
arms’ length transactions, less deductions calculated to arrive at net sales in
accordance with GAAP, including the following: (a) freight, insurance (but only
insurance with respect to shipping the Product), and other transportation
charges to the extent added to the sales price and set forth separately as such
on the total amount invoiced; (b) any sales, use, value-added, excise taxes or
duties or allowances on the selling price of Product to the extent added to the
sales price and set forth separately as such on the total amount invoiced;
(c) chargebacks, trade, quantity and cash discounts and rebates to the extent
customary in the trade, including governmental rebates (for the avoidance of
doubt, discounts given to wholesalers, retailers or other distributors of the
Product as a fee for services shall be considered a “cash discount” for this
purpose); (d) allowances or credits, including allowances or credits to
customers on account of rejection, defects or returns of the Product, or because
of a retroactive price reduction; and (e) redemption costs associated with any
Product voucher, coupon, loyalty card or other co-pay assistance programs. Net
Sales shall not include a sale or transfer of Product to an Affiliate, licensee,
sublicensee or assign of Partner or Somaxon; but the resale by such Affiliate,
licensee, sublicensee or assign of Partner or Somaxon to a Third Party shall be
considered a sale of such Product. Net Sales shall also not include a transfer
of Product if done for clinical, regulatory or governmental purposes where no
consideration is received. For purposes of clarity, it is the intent of the
parties that “Net Sales” for the purposes of this Agreement shall be consistent
with the GAAP net sales reported by Somaxon in its periodic reports with the
U.S. Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------



 



Section 1.36 “Order” means any award, decision, injunction, judgment, decree,
order, ruling, or verdict entered, issued, made, or rendered by any Governmental
Authority or by any arbitrator.
Section 1.37 “OTC Product” has the meaning set forth in Section 13.1.
Section 1.38 “OTC Product Rights” has the meaning set forth in Section 13.1.
Section 1.39 “Partner” has the meaning set forth in the Preamble to this
Agreement.
Section 1.40 “Partner Promotion Expenses” means the following costs and expenses
incurred or accrued by Partner for Promoting the Products with respect to the
Products in the Territory: (a) all of the fully-allocated costs and expenses of
the Partner Sales Force, (b) all out-of-pocket costs and expenses for Sample
shipment, warehousing and distribution once Samples are delivered to Partner
pursuant to Section 6.4, (c) all out-of-pocket costs and expenses for training
of the Partner Sales Force, and (d) all other out-of-pocket and internal costs
and expenses of Partner for Promoting the Products in the Territory.
Section 1.41 “Partner Sales Force” means the field force of Sales
Representatives employed by Partner to Promote the Products, including
field-based sales force management such as regional and district sales managers,
of sufficient size to meet all of Partner’s obligations under this Agreement.
Section 1.42 “PDMA” means the Prescription Drug Marketing Act, as amended, and
the rules and regulations promulgated thereunder.
Section 1.43 “Person” means any individual, corporation (including any
non-profit corporation), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization, labor union,
or other entity or Governmental Authority.
Section 1.44 “Pharmacist” means a Person who is permitted by law to dispense
Products prescribed by Professionals and to provide information to patients
about their side effects and use.
Section 1.45 “Pharmacist Call” means an in-person, face-to-face discussion of a
Product, including stocking of the Product, made by a Sales Representative to a
Pharmacist.
Section 1.46 “Prescriber Data” means data provided by a Third Party which
measures prescriptions filled for Products (by individual prescriber) in the
Territory during a specified time period, from a source mutually agreed in
writing by the parties (it being understood that each of IMS Health Incorporated
and Wolters Kluwer is a source agreeable to the parties).
Section 1.47 “Primary Detail” means a Detail to a Professional in which the
promotional message involving a Product is presented in the first position and
is the principal topic of discussion during the contact (defined for this
purpose as at least 70% of the time spent with the Professional in the Detail),
with either no additional product presented in the second position or solely one
or more over-the-counter products presented in the second position.
Section 1.48 “Product” or “Products” means the 3mg Product and the 6mg Product.

 

4



--------------------------------------------------------------------------------



 



Section 1.49 “Product Complaint” means any report concerning the quality,
purity, quantity, weight, pharmacologic activity, labeling, identity or
appearance of a Product.
Section 1.50 “Professional” means a physician, prescribing nurse practitioner,
prescribing physician’s assistant or other health care practitioner who is
permitted by law to prescribe Products.
Section 1.51 “Promote,” “Promotional” and “Promotion” mean, with respect to a
Product, any activities undertaken to encourage sales or use of such Product,
including Details, Pharmacist Calls, product sampling, detail aids, coupons and
discount cards.
Section 1.52 “Promoted Product” has the meaning set forth in Section 10.1.
Section 1.53 “Promotion Commencement Date” has the meaning set forth in
Section 4.1(d).
Section 1.54 “Promotion Fees” has the meaning set forth in Section 7.1(a).
Section 1.55 “Promotional Materials” has the meaning set forth in
Section 4.4(a).
Section 1.56 “Proprietary Information” means any proprietary or confidential
information communicated from one party to the other in connection or relating
to this Agreement, which is identified as confidential or proprietary, or which
the other party knows or has reason to know is confidential or proprietary,
including the Technology and financial, marketing, business, technical and
scientific information or data, information related to Partner’s or Somaxon’s
compensation of its Sales Representatives, information contained within the
Annual Plan and Launch Plan, and the information described in Section 4.6,
whether communicated in writing, orally or electronically. Proprietary
Information shall not include information that the receiving party can show
through written documentation:

  (a)   at the time of disclosure, is publicly known;     (b)   after the time
of disclosure, becomes part of the public domain, except by breach of an
agreement between the disclosing party or any Affiliate thereof and the
receiving party or any Affiliate thereof;     (c)   is or was in the possession
of the receiving party or any Affiliate thereof at the time of disclosure by the
disclosing party and was not acquired directly or indirectly from the disclosing
party or any Affiliate thereof or from any other party under an agreement of
confidentiality to the disclosing party or any Affiliate thereof; and     (d)  
is or was developed by the receiving party or its Affiliates without use of or
reference to the other party’s Proprietary Information.

Section 1.57 “Quarter” means the Initial Quarter, each successive calendar
quarter during the Term after the Initial Quarter and the Final Quarter.
Section 1.58 “Quarterly Status Report” has the meaning set forth in Section 4.6.
Section 1.59 “Regulatory Approval” means any and all consents or other
authorizations or approvals required from a Governmental Authority to market and
sell a Product in the Territory, but excluding any form of reimbursement
approval.

 

5



--------------------------------------------------------------------------------



 



Section 1.60 “Sales Representatives” means sales representatives employed by
Partner or Somaxon, or a Third Party engaged by Somaxon, to Detail the Products,
who have been trained and equipped to Detail the Products.
Section 1.61 “Samples” has the meaning set forth in Section 6.4(a).
Section 1.62 “Serious Adverse Drug Experience” means any Adverse Drug
Experience, including those subject to expedited reporting as defined in the
regulations cited below, that is fatal or life-threatening, requires
hospitalization or prolongation of existing hospitalization, results in
persistent or significant disability or incapacity, is a congenital
anomaly/birth defect, or is of comparable medical significance or any other
event which would constitute a “serious” Adverse Drug Experience pursuant to the
terms of 21 C.F.R. 314.80 or 312.32.
Section 1.63 “Serious Adverse Drug Experience Report” means any Adverse Drug
Experience Report that involves a Serious Adverse Drug Experience.
Section 1.64 “Somaxon” has the meaning set forth in the preamble to this
Agreement.
Section 1.65 “Somaxon Sales Force” means the field force of Sales
Representatives employed by (a) Somaxon or (b) a Third Party engaged by Somaxon
to promote Product.
Section 1.66 “Somaxon Trademarks” means (a) Silenor® and (b) Somaxon®, and, in
each case, all related domain names and other trademark related rights. The
Somaxon Trademarks are attached hereto as Schedule 1.66.
Section 1.67 “Subcontracting” means subcontracting or sublicensing a party’s
rights or obligations hereunder (a) pursuant to which a Third Party will
manufacture the Products; or (b) pursuant to which a Third Party Sales
Representative is engaged to Promote the Products. “Subcontractor” means the
Third Party with whom the Subcontracting agreement is entered into.
Section 1.68 “Targeted Professionals” means Professionals that are the primary
care physicians and other agreed-to target prescribers to which the Partner
Sales Force provides Details. The initial list of Targeted Professionals has
been mutually agreed by the parties in writing, and such list may be amended
from time to time by the mutual agreement of the parties through the JCC.
Section 1.69 “Technology” means all pharmacological, toxicological, preclinical,
clinical, technical or other information, data and analysis and know-how
relating to the registration, manufacture, packaging, use, marketing or sale of
a Product and all proprietary rights relating thereto owned by Somaxon or its
Affiliates or to which Somaxon or its Affiliates has rights so as to be able to
license.
Section 1.70 “Term” has the meaning set forth in Section 8.1.
Section 1.71 “Territory” means the United States, including its territories and
possessions and Puerto Rico.
Section 1.72 “Third Party” means any Person other than Partner or Somaxon or
their respective Affiliates.
Section 1.73 “U.S. Securities and Exchange Commission” means the United States
Securities and Exchange Commission, or any successor regulatory body.

 

6



--------------------------------------------------------------------------------



 



Section 1.74 “United States Bankruptcy Code” means the U.S. Bankruptcy Code, 11
U.S.C. §§ 101, et seq.
Section 1.75 “Volume Forecast” means a written forecast by month of the number
of units of Product expected to be prescribed in the Territory during each
calendar year of the Term, together with the Net Sales expected to correspond to
such prescription volume, which forecast shall be prepared by Somaxon in good
faith.
ARTICLE II
GRANT
Section 2.1 Grant of Promotion Rights
During the Term, subject to the terms and conditions of this Agreement, Somaxon
hereby grants to Partner and its Affiliates, and Partner and its Affiliates
hereby accept, the right (together with Somaxon and its Affiliates) to Promote
the Products under the Somaxon Trademarks in the Territory to Targeted
Professionals and Pharmacists, on the terms and subject to the conditions set
forth herein.
Section 2.2 Sublicense
Except pursuant to Section 16.9, Partner shall not assign, subcontract or
otherwise transfer or delegate any of its rights or obligations under this
Agreement without the express written consent of Somaxon, which consent may be
withheld by Somaxon in its sole discretion.
Section 2.3 Limitation on Competitive Products
Except as expressly contemplated by this Agreement (including Article XIII
hereof) and subject to Section 13.1 hereof, during the Term and for one year
thereafter, (a) Partner Sales Force shall not commercially offer for sale,
promote, market or distribute any prescription pharmaceutical product in the
Territory indicated for the treatment of insomnia to Professionals, other than
the Products, and (b) Partner Sales Force shall not detail any over-the-counter
product in the Territory indicated for the treatment of insomnia in the
Territory to Professionals. Notwithstanding the foregoing and for the avoidance
of doubt, Partner is not precluded from commercially offering for sale,
promoting, marketing or distributing to pharmacists, retailers or distributors
any over-the-counter product that is indicated for the treatment of insomnia. In
addition, in the event that Partner acquires or is acquired by a Third Party
with a pharmaceutical product in the Territory indicated for the treatment of
insomnia (the “Acquired Product”), Partner shall ensure that such Acquired
Product is not promoted, marketed or Detailed by the Partner Sales Force
Detailing the Products and that there is no overlap between sales managers or
trainers for such Partner Sales Force.
Section 2.4 Retention of Rights
Somaxon retains and shall retain all proprietary and property interests in the
Products until the point of sale or, in the case of Samples, until delivered to
Partner as contemplated by Section 6.4. Partner will not have nor represent that
it has any control or proprietary or property interests in the Products, except
for the licenses and rights specifically granted hereunder. Except as expressly
set forth herein, nothing contained herein shall be deemed to grant Partner, by
implication, a license or other right or interest in any patent, trademark or
other similar property of Somaxon or its Affiliates, except as may be necessary
for Partner to Promote the Products pursuant to this Agreement. For the
avoidance of doubt and notwithstanding anything to the contrary contained
herein, Somaxon reserves the right to enter into separate agreements with Third
Parties relating to the Promotion of Silenor to Professionals.

 

7



--------------------------------------------------------------------------------



 



ARTICLE III
JOINT COMMERCIALIZATION COMMITTEE
Section 3.1 Establishment
The parties agree to establish, for the purposes specified herein, a Joint
Commercialization Committee (the “JCC”). The parties acknowledge and agree that
the JCC does not have the power to amend, modify or waive any of the terms or
conditions of this Agreement.
Section 3.2 Joint Commercialization Committee
The JCC shall be established by the parties and shall be comprised of four
(4) members, two (2) of whom shall be appointed by Somaxon and two (2) of whom
shall be appointed by Partner. Each party has indicated to the other its initial
appointments to the JCC. A party may change any of its representatives at any
time if a new person is appointed to any of the foregoing positions by giving
written notice to the other party. The total number of JCC members may be
changed by unanimous vote of the JCC from time to time as appropriate; provided,
that the JCC shall in all cases be comprised of an equal number of members from
each of Somaxon and Partner. Partner and Somaxon each will designate one
representative of such party to serve as co-chairs of the JCC (the “Co-Chairs”),
as well as another representative of such party to serve as the day-to-day point
of contact for the other party relating to the collaboration. The members
appointed to the JCC by each party shall be employees of such party and shall be
vested with appropriate decision-making authority and power by such party. In
the event that Somaxon enters into an agreement with a Third Party relating to
the Promotion of Silenor, representatives of such Third Party shall be permitted
to attend meetings of the JCC as non-voting participants, subject to reasonable
agreements relating to Proprietary Information.
Section 3.3 JCC Responsibilities
Except as otherwise set forth herein, the JCC shall provide strategic oversight
of all Promotional activities for the Products hereunder. The responsibilities
of the JCC shall be exercised consistent with this Agreement and shall include,
but shall not be limited to:

  (a)   reviewing the Annual Plan as contemplated by Section 4.5(a);     (b)  
monitoring the call plans of the Partner Sales Force (including Details to
Professionals and Pharmacist Calls) and the list of Targeted Professionals for
coordination with the call plans of the Somaxon Sales Force and the
Professionals and Pharmacists to be targeted by or on behalf of Somaxon, and    
(c)   approving any amendments to the list of Targeted Professionals, including
any such amendments included within the Annual Plan;     (d)   monitoring the
Managed Care Support to be provided by Partner as contemplated by
Section 4.1(e);     (e)   reviewing the Volume Forecast and reviewing any Sample
forecasts     (f)   directing any activities of the parties as a result of
deviations from the Launch Plan or the Annual Plan, or to adjust Promotional
activities based on facts and circumstances (subject to Section 4.5(a)); and    
(g)   such other functions as may be mutually agreed upon by the parties from
time to time.

 

8



--------------------------------------------------------------------------------



 



For the avoidance of doubt, (i) the JCC shall not have any review or approval
rights with respect to any matters relating to development of the Products,
(ii) any decisions of the JCC with respect to matters which relate to Regulatory
Approval for a Product shall require Somaxon’s prior written consent, which may
be given or withheld in its sole discretion, (iii) except as expressly stated in
this Agreement, “reviewing” as set forth above shall not imply any approval
right or other decision-making power on the part of the JCC; and (iv) in no
event shall the JCC have the right to modify or amend this Agreement, or waive
either party’s compliance with this Agreement.
Section 3.4 Meetings of the JCC.
Meetings of the JCC may be called by the Co-Chairs of the JCC from time to time
and, upon no less than ten (10) days’ notice, shall otherwise be called when
requested by a party; provided, however, that meetings of the JCC shall be held
monthly through December 31, 2010, and on at least a quarterly basis thereafter
during the Term. If possible, the meetings shall be held in person or where
appropriate, by video or telephone conference. Unless otherwise agreed, the
location of any in-person meetings of the JCC shall be the corporate offices of
Somaxon and Partner to be alternated between the Parties on an equal number of
meetings basis. The parties shall determine the form of the meetings. Subject to
Section 3.5, decisions shall be made unanimously, each party having one (1) vote
regardless of the number of representatives present or voting; provided, that no
such vote shall be valid unless each party is represented by at least two
(2) members either by written proxy or actual presence at the meeting at which
the vote is taken. Subject to appropriate confidentiality undertakings where
applicable, each party shall have the right, upon written notice to the other
party, to have present at JCC meetings additional, non-voting participants (not
to exceed five (5) such participants at any JCC meeting without the consent of
the other party, not including Third Party attendees as described under
Section 3.2). Such additional participants shall not be deemed to be, or have
any rights or responsibilities of, a member of the JCC. The parties shall cause
their respective representatives on the JCC to use their reasonable efforts to
resolve all matters presented to them as expeditiously as possible. The party
hosting any meeting shall propose the agenda for the meeting and appoint a
secretary to the meeting who shall record the minutes of the meeting. Such
minutes shall be circulated to the parties promptly following the meeting for
review and comment and for unanimous ratification by both parties. Each party
shall bear its own travel and related costs incurred in connection with
participation in the JCC.
Section 3.5 JCC Disputes
(a) In the event that the JCC is, after a period of ten (10) days, unable to
make a decision due to a lack of required unanimity, either party may submit the
matter being considered to the Executive Officers for a joint decision. In such
event, either Co-Chair of the JCC, by written notice to the other party, shall
formally request the dispute be resolved by the Executive Officers, specifying
the nature of the dispute with sufficient detail to permit adequate
consideration by the Executive Officers. The Executive Officers shall diligently
and in good faith attempt to resolve the referred dispute expeditiously and, in
any event, within fifteen (15) days of receiving such written notification.
(b) In the event that the Executive Officers are unable to reach a resolution of
any referred dispute after good faith negotiations during the fifteen (15)-day
period referred to in Section 3.5(a) above, then Somaxon shall have the final
decision-making authority with respect to such dispute, unless such dispute
relates specifically to the direction of the individuals included in the Partner
Sales Force, Managed Care Support or Partner’s Promotion to Targeted
Professionals and Pharmacists hereunder, in which case Partner shall have the
final decision-making authority. Notwithstanding the foregoing, without
Partner’s written consent, no dispute resolution shall require Partner to
provide a number of Details or Pharmacist Calls in excess of those set forth in
Section 4.1.

 

9



--------------------------------------------------------------------------------



 



ARTICLE IV
PRODUCT PROMOTION
Section 4.1 Product Promotion
(a) Subject to applicable Legal Requirements, as well as the provisions of this
Agreement, Partner shall, from and after the Promotion Commencement Date, at its
sole expense, maintain the Partner Sales Force and use commercially reasonable
efforts to Promote the Products within the Territory to Targeted Professionals
and Pharmacists in accordance with the Launch Plan and Annual Plan. For purposes
of the preceding sentence, Partner’s commercially reasonable efforts shall be
met if Partner is in compliance with its obligations under this Section 4.1.
Partner will cause the Partner Sales Force and Partner employees and agents
acting on Partner’s behalf to comply with this Agreement and all applicable
Legal Requirements in connection with the Promotion of the Products. It is
understood, and (i) Partner agrees that it will be responsible for the acts or
omissions of the Partner Sales Force and its employees and agents to the extent
such acts or omissions fail to comply with Partner’s obligations under this
Agreement or constitute negligence or willful misconduct, including losses
arising out of or resulting from any claims, actions, suits, proceedings,
hearings, investigations or demands of Third Parties relating to such acts or
omissions, and (ii) Somaxon agrees that it will be responsible for the acts or
omissions of the Somaxon Sales Force and its employees and agents to the extent
such acts or omissions fail to comply with Somaxon’s obligations under this
Agreement or constitute negligence or willful misconduct, including losses
arising out of or resulting from any claims, actions, suits, proceedings,
hearings, investigations or demands of Third Parties relating to such acts or
omissions.
(b) From the Promotion Commencement Date and through the end of the Term, the
Partner Sales Force shall perform a minimum of *** Primary Details per Quarter
(prorated by Business Days for any partial Quarter) to Targeted Professionals,
(the “Minimum Detailing Obligations”). The Partner’s internal call reporting
system shall be used to determine the Details, including Primary Details,
delivered. Subsequent call reports may also provide updates to previously
submitted call reports where reporting was delayed. The right to audit reports
submitted to Somaxon for this activity is set forth in Section 7.2(b). For
purposes of determining Primary Details hereunder, each Product shall be deemed
to be the same Product and shall be counted only once.
(c) Subject to any proration by Business Days for a partial twelve (12)-calendar
month period, Partner shall also perform a minimum of *** Pharmacist Calls
during the first full twelve (12) calendar months of the Term, and a minimum of
*** Pharmacist Calls during each twelve (12) calendar-month period thereafter.
(d) Partner shall commence (the date of such commencement, the “Promotion
Commencement Date”) Promotion (including Details and Pharmacist Calls by the
Partner Sales Force) of the Products in accordance with this Agreement and the
performance of the other obligations contained herein that are required to be
performed from and after the Promotion Commencement Date as soon as practicable
following the date hereof, but no later than September 20, 2010. The parties
agree to cooperate with each other in good faith in furtherance of the preceding
sentence.
 

      ***   Certain information on this page has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

10



--------------------------------------------------------------------------------



 



(e) Beginning as of January 1, 2011, Partner’s team of ten (10) sales managers
will provide Managed Care Support. Somaxon will have the exclusive right and
responsibility to negotiate and contract with managed care plans and have
complete control of all matters related to drug pricing, including rebates and
discount rates. The Managed Care Support will be agreed by the Parties at a JCC
meeting sufficiently in advance so that it may be included in the 2011 Annual
Plan. The Managed Care Support shall be subject to the direction of Somaxon and
shall not encompass greater than *** of Partner’s team of ten (10) sales
managers’ annual business hours. For purposes of clarity, all such contracts and
arrangements supported by Partner must be executed and administered by Somaxon.
(f) For the avoidance of doubt, the obligations of Partner as set forth in this
Section 4.1 shall unless otherwise agreed be suspended for any period of time
during which Somaxon is unable to: (i) supply at least seventy-five percent
(75%) of the aggregate amount of Samples and trade Product specified in the
then-current Volume Forecast, or (ii) maintain the continued effectiveness of
the Regulatory Approvals.
(g) Commencing as of the Effective Date and continuing throughout the Term,
Somaxon shall use commercially reasonable efforts to Promote the Product in the
Territory in accordance with the Launch Plan and the Annual Plan. Somaxon shall
be responsible for directing Promotional activities for the Product. The exact
number, targeting and frequency of Details to be provided by Somaxon will be set
forth in the Launch Plan and the Annual Plan.
Section 4.2 Representations to Customers
Neither party will make any false or misleading representations to
Professionals, Pharmacists, managed care representatives, customers or others
regarding the other party or the Products, and neither party will make any
representations, warranties or guarantees with respect to the specifications,
features or capabilities of the Products that are not consistent with the
applicable then-current FDA approved labeling and package insert (except to the
extent permitted by Legal Requirements). Partner agrees to undertake timely and
complete corrective action for any deviations on its part from this Section 4.2,
subject to discussion and review by Somaxon’s legal, regulatory affairs and
quality assurance departments. For the sake of clarity, Somaxon shall be solely
responsible for all statements and information in Promotional Materials and in
the training materials provided by Somaxon, and Partner shall bear no liability
for representations consistent with such Promotional Materials and training
materials.
Section 4.3 Staffing; Training
(a) Except as agreed by the parties herein, Partner shall be solely responsible
for the costs and expenses of establishing, maintaining and training the Partner
Sales Force, and conducting Partner’s other activities under this Agreement;
provided, however, that (i) such Product training shall be conducted in
accordance with Section 4.3(b) and (ii) the content and strategic direction of
any Product training provided by Partner that relates specifically to the
Product shall be overseen by the JCC.
(b) Somaxon shall prepare and make available to Partner reasonable quantities of
any training materials created by Somaxon, at Somaxon’s expense, and shall be
delivered to a single location specified by Partner in writing prior to such
delivery, at Somaxon’s expense. Each of the parties agrees to make its Sales
Representatives available for initial Product training with respect to the
marketing and sale of the Product. Somaxon shall be responsible for developing
and, if applicable, conducting future Product training programs for each of the
Partner Sales Force and the Somaxon Sales Force, and each member of the Partner
Sales Force and the Somaxon Sales Force shall be qualified using such programs
and Somaxon’s training assessment tools. The expenses of attendance at and
participation in all of such training by Partner’s Sales Representatives and
other Partner personnel shall be borne entirely by Partner. Partner will be
responsible for selecting and establishing the training venue and methods, with
the parties to mutually agree on the initial training schedule in support of the
Launch Plan. Partner shall train the Partner Sales Force, at its expense, and
Somaxon shall train the Somaxon Sales Force, at its expense, with respect to
compliance with applicable Legal Requirements prior to engaging in Promotion of
the Products. As between the parties hereto and except as expressly provided
otherwise elsewhere in this Agreement, Somaxon shall own all right, title and
interest in Product training materials developed hereunder.
 

      ***   Certain information on this page has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

11



--------------------------------------------------------------------------------



 



Section 4.4 Promotional Materials; Educational Materials;
(a) All sales, promotional, advertising, marketing, educational and training
materials (“Promotional Materials”) regardless of form relating to the Product
shall be created, developed, produced or otherwise obtained by or under the
direction of Somaxon, at its expense. Such Promotional Materials may include, by
way of example, detailing aids; leave behind items; journal advertising;
educational programs; formulary binders; appropriate reprints; product
monographs; patient support materials; convention exhibit materials; direct
mail; market research survey and analysis; training materials; and scripts for
telemarketing and teleconferences. As between the parties hereto and except as
expressly provided otherwise elsewhere in this Agreement, Somaxon shall own all
right, title and interest in all Promotional Materials.
(b) Promotional Materials will be produced by or at the direction of Somaxon and
at its expense, and Somaxon shall provide Partner with the requisite number of
copies of the final printed Promotional Materials in a timely manner so as to
allow Partner to Promote the products pursuant to the Launch Plan and the Annual
Plan. The Promotional Materials supplied to Partner under this Section 4.4(b)
shall be delivered to a single location specified by Partner in writing prior to
such delivery, at Somaxon’s expense. Somaxon hereby grants to Partner the
co-exclusive right, during the Term, to use the Promotional Materials supplied
to Partner pursuant to this Section 4.4(b) in the performance of its obligations
under this Agreement.
(c) Partner may request to utilize Promotional programs other than the use of
its Samples and Promotional Materials, but any such utilization of such programs
is subject to Somaxon’s consent, which may be withheld at Somaxon’s sole
discretion.
Section 4.5 Annual Plan; Promotion Expenses
(a) On or prior to November 10th of the preceding calendar year with respect to
each calendar year during the Term beginning with the 2011 calendar year,
Somaxon shall develop an annual sales and marketing plan (the “Annual Plan”) and
submit the Annual Plan to the JCC for review. The Annual Plan shall set forth
the manner in which Somaxon and Partner will be expected to Promote the Products
during the period to which the Annual Plan relates; provided, however, that the
Annual Plan may be modified from time to time as Somaxon reasonably deems
appropriate for the Promotion of the Products; and provided, further, that
Annual Plan may not modify or amend the obligations or rights of a party under
this Agreement, or waive either party’s compliance with this Agreement unless
both parties agree otherwise in writing. Any such modified Annual Plan shall be
provided to the JCC for its review at its next regularly scheduled meeting. The
Annual Plan shall include, at a minimum:
(i) the anticipated number of quarterly and annual Details (including Primary
Details) to be provided by the Somaxon Sales Force and the Partner Sales Force,
and the Professionals to receive those Details;
(ii) product positioning, strategy and tactics, with supporting advertising and
promotional activity to be undertaken;

 

12



--------------------------------------------------------------------------------



 



(iii) planned public relations activities, if any;
(iv) training or sampling programs to be conducted;
(v) pricing and contracting strategies;
(vi) managed care strategies and tactics, including the Managed Care Support;
and
(vii) a budget for all costs and expenses associated with the activities to be
undertaken pursuant to the Annual Plan.
(b) In addition, on or prior to November 10th of the preceding calendar year
with respect to each calendar year during the Term beginning with the 2011
calendar year, Somaxon shall provide the following information to the JCC to
assist the JCC in its review of the Annual Plan: (i) Product manufacturing and
distribution forecasts for the coming year, including anticipated trade
inventory for the associated period, and (ii) its proposed Volume Forecast.
(c) The JCC shall use all reasonable efforts to review and provide comments to
the Annual Plan not later than December 1 of each preceding calendar year.
Somaxon will consider in good faith any comments to the Annual Plan provided by
the JCC.
(d) Except as specifically set forth herein, each party will bear its own
operating expenses associated with the Products and Promotion thereof, including
all personnel, general and administrative and overhead costs. Unless otherwise
agreed in writing by the parties, Partner will bear all Partner Promotion
Expenses, and Somaxon will bear all other expenses relating to the promotion of
the Products.
(e) Somaxon will bear all costs associated with maintaining and continuing all
Regulatory Approvals in the Territory, including all costs associated with
Adverse Drug Experience reporting, filing annual reports in connection with the
NDAs, user fees and establishment fees associated with the NDAs and all clinical
and regulatory requirements.
(f) At the end of each Quarter, Somaxon shall at its expense provide directly to
Partner, within ten (10) Business Days of its receipt, a summary of Prescriber
Data for such Quarter related to the Product, to the extent and in such form as
is permitted under the applicable Third Party agreements under which Somaxon
purchases the Prescriber Data.
Section 4.6 Status Reports
Within twenty (20) Business Days following the end of each Quarter, each party
shall provide the other party with a status report (the “Quarterly Status
Report”), which report will be reviewed and agreed upon by the JCC as to content
and format and delivery vehicle with the intent of summarizing each party’s
Detailing and Pharmacy Call activities pursuant to this Agreement for such prior
Quarter and on a calendar year-to-date basis, including: (a) the number of
Primary Details made and recorded by such party’s standard record keeping
procedures; (b) the names and addresses of the Professionals and Pharmacists
called upon; (c) the names of Professionals Detailed who were provided with
Samples, along with all of such other information relating to such Sampling
activity as are required for compliance with PDMA; (d) the average number of
such Samples delivered on each Detail; and (e) such other information as may be
agreed upon in writing by the parties.

 

13



--------------------------------------------------------------------------------



 



Section 4.7 Trademarks
(a) Somaxon hereby grants to Partner a non-exclusive, royalty-free right and
license (subject to Section 16.9, such license to be non-assignable and
non-sublicensable without Somaxon’s written consent) to use the Somaxon
Trademarks in the Territory solely in connection with Partner’s Promotion of the
Products in accordance with this Agreement. Such license shall expire
immediately upon the expiration or termination of this Agreement. Partner
recognizes Somaxon’s title to the Somaxon Trademarks, and shall not at any time,
during or after the Term, do or knowingly suffer to be done any act or thing
which will in any way impair the rights of Somaxon in or to the Somaxon
Trademarks. Partner acknowledges and agrees that it shall not acquire and shall
not claim any title to the Somaxon Trademarks adverse to Somaxon by virtue of
the rights granted under this Agreement or through Partner’s use of the Somaxon
Trademarks, it being the intention of the parties that all goodwill and improved
reputation related to the Trademark generated by Partner shall inure to the
benefit of Somaxon.
(b) Partner will maintain quality standards for all of its uses of the Somaxon
Trademarks in connection with the Promotion of the Products that are consistent
with Somaxon’s trademark quality standards. Subject to the foregoing and to the
other provisions of this Agreement, Partner acknowledges and agrees that Somaxon
as the owner of the Somaxon Trademarks has the right, at any time, to modify or
supplement such quality standards and that Partner must implement such new
standards or changes following receipt of notice of such additions or changes;
provided that Somaxon agrees to bear all reasonable costs associated with such
modifications and supplements.
Section 4.8 Product Website
Somaxon shall maintain the existing Product website and implement any changes to
the website in its sole discretion.
ARTICLE V
REGULATORY AFFAIRS
Section 5.1 Regulatory Approvals
Somaxon shall use active, sustained, diligent efforts to maintain and continue
all Regulatory Approvals currently in effect for the Products. Partner agrees
that all Regulatory Approvals, applications therefor and any other submissions
to a Governmental Authority with respect to the Products shall be in the name
of, and shall be owned by, Somaxon or its designee.
Section 5.2 Compliance with Regulatory Requirements
Unless otherwise required by law or expressly required by this Agreement,
Somaxon will retain exclusive authority over and responsibility for complying
with all regulatory requirements and maintaining all contacts with Governmental
Authorities with respect to the Products, including maintaining and updating of
the NDA, the development and submission of applications for new formulations,
dosage strengths or indications of the Products, the reporting of any Adverse
Drug Experiences to the FDA, the compliance of Promotional Materials with FDA
rules and regulations and the filing of Promotional Materials with the FDA.

 

14



--------------------------------------------------------------------------------



 



Section 5.3 Compliance
In performing its duties hereunder, each party shall, and shall cause the
Partner Sales Force or Somaxon Sales Force, as applicable, and its employees and
agents to, comply with all Legal Requirements, including the FDA’s regulations
and guidelines concerning the advertising of prescription drug products, DDMAC’s
promotional guidelines, the PhRMA Code on Interactions with Healthcare
Providers, the PDMA, equal employment, non-discrimination and federal and state
anti-kickback Legal Requirements, and Legal Requirements with respect to
submission of false claims to governmental or private health care payors, which
may be applicable to the activities (including the warehousing, handling and
distribution of Samples) to be performed by such party hereunder. None of
Partner, Somaxon, the Partner Sales Force, the Somaxon Sales Force and either
party’s employees and agents shall offer, pay, solicit or receive any
remuneration to or from Professionals in order to induce referrals of or
purchase of the Products in violation of applicable Legal Requirements,
including without limitation federal or state anti-kickback Legal Requirements.
Section 5.4 Communications with Regulatory Authorities
(a) During the Term, all responses to requests or inquiries of Governmental
Authorities and filings with regulatory bodies concerning the Products shall be
the sole responsibility of Somaxon. Partner shall reasonably assist Somaxon with
respect to such requests, inquiries or filings to the extent deemed necessary by
Somaxon and solely with respect to Partner’s activities under this Agreement,
including by providing all information and documentation reasonably requested by
Somaxon in connection therewith as soon as is reasonably practicable. Somaxon
shall reimburse Partner for reasonable expenses and fees for such cooperation,
subject to Section 5.7 and except to the extent that Partner is obligated to
provide indemnification relating to such situation pursuant to Section 11.1.
(b) During the Term, Partner shall promptly notify Somaxon of any information
Partner receives regarding any threatened or pending action by any Third Party,
regulatory agency or other Governmental Authority which may affect the Products,
including but not limited to any litigation or governmental investigation. To
the extent permitted by law, Partner will provide Somaxon with copies of all
documents received by Partner relating to any of the foregoing. Partner shall,
at the request of Somaxon, reasonably cooperate with Somaxon in taking
appropriate action. In no event shall Partner itself respond to any such third
party, regulatory agency or other Governmental Authority action without the
prior written consent of Somaxon unless compelled to do so by law. To the extent
permitted by law (including but not limited to all relevant data protection
laws), copies of all documents to be provided to such third party, regulatory
agency or Governmental Authority will be provided to Somaxon in advance, if
practicable, or otherwise as soon as is reasonably practicable after delivery to
such Third Party, regulatory agency or Governmental Authority. Somaxon shall
reimburse Partner for reasonable expenses and fees for such cooperation, subject
to Section 5.7 and except to the extent that Partner is obligated to provide
indemnification relating to such situation pursuant to Section 11.1.
(c) During the Term, Somaxon shall promptly notify Partner of any information
Somaxon receives regarding any threatened or pending action by any Third Party,
regulatory agency or other Governmental Authority with respect to Partner’s
activities under this Agreement, including but not limited to any litigation or
governmental investigation. To the extent permitted by law, Somaxon will provide
Partner with copies of all documents received by Somaxon relating to any of the
foregoing. Somaxon shall, at the request of Partner, reasonably cooperate with
Partner in taking appropriate action. Partner shall reimburse Somaxon for
reasonable expenses and fees for such cooperation, subject to Section 5.7 and
except to the extent that Partner is obligated to provide indemnification
relating to such situation pursuant to Section 11.1.

 

15



--------------------------------------------------------------------------------



 



Section 5.5 Product Complaints
Partner shall notify Somaxon’s Medical Affairs department or its designee of any
Product Complaint within two (2) Business Days of Partner becoming aware of such
Product Complaint. Partner shall provide reasonable assistance, as it relates to
Partner’s rights under this Agreement, to Somaxon to investigate any Product
Complaint and any suspected or actual failure of Product that results in a
recall, withdrawal or field correction; provided, however, that all decisions
made with respect to the handling of any such situation shall be in Somaxon’s
reasonable discretion; and, provided further, that Somaxon shall reimburse
Partner for reasonable expenses and fees for such assistance, subject to
Section 5.7 and except to the extent that Partner is obligated to provide
indemnification relating to such situation pursuant to Section 11.1. Except to
the extent required by applicable law, Partner shall not make any statement to
any Professional or any other Third Party that could reasonably be construed as
an admission of fault on Somaxon’s part or a promise that Somaxon will
compensate anyone with respect to any Product Complaint.
Section 5.6 Adverse Drug Experiences
To the extent that Partner becomes aware of any information relating to the use
of any Product that may constitute an Adverse Drug Experience (as such term is
defined in 21 CFR 310.305 and 21 CFR 314.80, or any replacements therefore),
Partner shall collect and report such information to Somaxon’s Global Safety
Surveillance Department or its designee, within one (1) business day after
becoming aware of such information. As between Somaxon and Partner, Somaxon will
be solely responsible for reporting Adverse Drug Experiences for Products to the
FDA and any other applicable regulatory authority in accordance with all
applicable Legal Requirements. Except to the extent required by applicable Legal
Requirements, Partner shall not make any statement to any Professional or any
other Third Party that could reasonably be construed as an admission of fault on
Somaxon’s part or a promise that Somaxon will compensate anyone with respect to
any Adverse Drug Experience.
Section 5.7 Recalls or Other Corrective Action
To the extent permitted or required by any Legal Requirement, as between the
parties, any decision to recall, withdraw, conduct a field correction or cease
distribution of any Product as a result of a violation of any Legal Requirement,
or because the Product presents a possible safety risk or otherwise, shall be
made by Somaxon. Somaxon will notify Partner of all such actions relating to any
Product initiated by Somaxon or required by the FDA or any other applicable
regulatory body so as to enable Partner to provide Somaxon with any assistance
in connection with such action as may reasonably be requested by Somaxon. In the
event that such action is required by the FDA or any other applicable regulatory
body, or if any such action is deemed advisable by Somaxon in its sole
discretion, such action shall be implemented and administered in a manner which
is appropriate and reasonable under the circumstances and in conformity with any
requests or orders of the applicable regulatory body, as well as accepted trade
practices and all Legal Requirements. The reasonable costs and expenses in
connection with such action shall be paid by Somaxon, unless such action is due
solely to (i) the failure by Partner or its employees or agents to comply with
any Legal Requirement or (ii) the negligent or intentional wrongful act or
omission of Partner or its employees or agents, in which case the cost and
expenses of such action shall be paid by Partner. Somaxon shall handle
exclusively the organization and implementation of all such actions relating to
Products. In accordance with Legal Requirements, Partner will maintain such
information as may be reasonably required by Somaxon to effect a Product recall,
withdrawal or field correction.

 

16



--------------------------------------------------------------------------------



 



Section 5.8 Medical Inquiries
The parties acknowledge that each may receive comments, requests and inquiries
from members of the medical and paramedical professions and consumers relating
to the Products that are not covered by Product labeling. All responses to such
comments, requests or inquiries from healthcare providers shall be handled
solely by Somaxon or its designee and will be referred by Partner as such.
Partner shall provide reasonable assistance to Somaxon, at Somaxon’s expense, to
the extent deemed necessary by Somaxon to fully respond to such communications.
Somaxon or its designee shall also be responsible for responding to such
comments, requests and inquiries that are not received by Partner, all of which
responses shall be in compliance with all applicable Legal Requirements and the
NDA.
Section 5.9 Assistance
Each party agrees to provide to the other all reasonable assistance and take all
actions reasonably requested by the other party that are necessary to enable the
other party to comply with any Legal Requirement applicable to the Products in
the Territory. Each party will promptly notify the other in the event that it
becomes aware of any diversion, adulteration, misbranding or violations of any
Legal Requirements concerning the Products.
Section 5.10 Debarment
Neither party shall knowingly engage any Third Party appearing on the FDA’s
debarment list or the list of excluded individuals/entities of the Office of
Inspector General of the Department of Health and Human Services to perform, or
assist such party in the performance of, its obligations under this Agreement,
and each party shall review each such list prior to engaging any such Third
Party.
ARTICLE VI
MANUFACTURING AND SUPPLY; SALES; PRICING
Section 6.1 Obligations of Somaxon
In accordance with the provisions of this Agreement and all applicable Legal
Requirements, Somaxon shall, at its cost and expense, use commercially
reasonable efforts to perform or cause to be performed all Product manufacture,
labeling, packaging, warehousing, distribution and return, order entry, customer
services and all other activities to supply and distribute the Products in the
Territory in order to fill orders for (a) Product conforming to the then current
Volume Forecast and (b) Partner’s Sample requirements pursuant to Section 6.4.
Somaxon shall promptly inform Partner of any back-order situations or other
situations in which wholesaler orders of the Product have not been filled.
Section 6.2 Manufacturing Activities
The Products, including all Samples, to be manufactured by or for Somaxon for
sale in the Territory shall be manufactured to meet applicable specifications
for the Products in accordance with the NDA, cGMP and in compliance with all
other applicable Legal Requirements.
Section 6.3 Sales; Pricing
Somaxon or its Affiliates shall book all sales of the Products in the Territory
in accordance with GAAP, and shall be responsible for entering into any
contracts and other arrangements with any Person regarding the sale of the
Products, and for establishing and approving the form, content and terms and
conditions thereof, including any discount, allowance, rebate, chargeback or
other term granted therein.

 

17



--------------------------------------------------------------------------------



 



Section 6.4 Samples
(a) Somaxon shall at its expense (subject to Section 6.4(c)) provide or cause to
be provided to Partner, as properly ordered by Partner hereunder, samples of the
Products that are not for sale and with no fee associated (“Samples”), to be
distributed by Partner solely in connection with the performance of Details or
as otherwise required by the rules, guidelines and policies applicable to any
Professional; provided that the number of such Samples to be provided to Partner
shall be consistent with Somaxon’s Third Party Product supply agreements and
shall be in no greater quantities than those included in the then-current Launch
Plan or Annual Plan (unless Somaxon otherwise agrees in writing).
(b) Prior to the Promotion Commencement Date (or such later date as agreed by
the parties), Somaxon shall deliver such quantities of Samples as reasonably
required by Partner Sales Force for the period beginning on the Promotion
Commencement Date and ending December 31, 2010, as mutually agreed by the
parties. At least thirty (30) days prior to the beginning of each Quarter ending
after December 31, 2010, Partner shall submit to Somaxon a written, non-binding
forecast by month of the number of units of Samples it requests, on a
Product-by-Product basis, for the twelve (12) month period beginning with such
Quarter. Partner will order Samples for its Sales Representatives from Somaxon
on an as-needed basis (but no more frequently than on a monthly basis for any
such Sales Representative), with each such order being approved by each such
Sales Representative’s manager, and also being subject to the approval of
Somaxon with respect to the quantity of each order relative to the Launch Plan
or the then-current Annual Plan.
(c) Somaxon shall supply such Samples CIP (Incoterms 2000) to a single
destination designated by Partner prior to shipment of such Samples, and the
risk of loss and responsibility for handling and warehousing of the Samples
shall pass to Partner upon delivery to Partner’s designated destination. Partner
shall be responsible for distributing the Samples to its Sales Representatives
in a timely manner. Partner shall also be responsible for securing the return
and appropriate disposal of and reconciling existing Sample inventories from
discontinued Partner Sales Representatives.
(d) Samples supplied by Somaxon to Partner shall be used by Partner solely in
performing Details to Professionals in accordance with this Agreement. Upon its
receipt of Samples, Partner shall be solely responsible for accountability and
compliance with the applicable requirements of the PDMA and relating to samples
in the possession of the Partner Sales Force, and other applicable Legal
Requirements relating to such Samples and the distribution of same by the
Partner Sales Force, and shall be responsible for adherence by its Sales
Representatives to such Legal Requirements.
ARTICLE VII
COMPENSATION
Section 7.1 Promotion Fees
(a) In consideration for Partner’s performance of its obligations under this
Agreement, Somaxon shall pay promotion fees (the “Promotion Fees”) to Partner as
follows:
(i) *** per Quarter (or prorated payment for any partial Quarter based on the
ratio of actual Business Days during which Details are provided divided by the
Business Days in the Quarter) for Detailing effort to Professionals by the
Partner Sales Force;
 

      ***   Certain information on this page has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

18



--------------------------------------------------------------------------------



 



(ii) for each Quarter, *** of the Net Sales during such Quarter; and
(iii) for each Quarter after December 31, 2010, *** for the Managed Care Support
(or prorated payment for any partial Quarter based on the ratio of actual
Business Days divided by the Business Days in the Quarter);
provided, however, that if Partner has not met the Minimum Detailing Obligations
in any such Quarter (or portion thereof), then: (A) if Partner has performed at
least seventy-five percent (75%) of such Minimum Detailing Obligations during
such Quarter (or portion thereof), the Promotion Fee specified in subsection
(a)(i) above shall be reduced to an amount equal to the percentage of the
Minimum Detailing Obligations that were performed in such Quarter (or portion
thereof); provided further, Partner may cure any shortfall below one hundred
percent (100%) of such Minimum Detailing Obligations one time in each calendar
year by performing such shortfall in Details below the one hundred percent
(100%) level in the immediately following Quarter, in which case Somaxon shall
pay to Partner the reduction in the Promotion Fee not previously paid for the
prior Quarter; or (B) if Partner has not performed at least seventy-five percent
(75%) of such Minimum Detailing Obligations during such Quarter (or portion
thereof), the Promotion Fee specified in subsection (a)(i) above shall not be
due and payable by Somaxon to Partner; provided further, Partner may cure any
shortfall below seventy-five percent (75%) of such Minimum Detailing Obligations
one time in each calendar year by performing such shortfall in Details below the
seventy five percent (75%) level in the immediately following Quarter, in which
case Somaxon shall pay to Partner the Promotion Fee not previously paid for the
prior Quarter. Partner shall not be permitted to cure any default described
under this Section 7.1 (e) until the Quarter ending September 30, 2011 (for
clarity, no cure right shall be available to partner until the Quarter beginning
October 1, 2011).
In addition, if Somaxon has not performed at least seventy-five percent (75%) of
its Primary Details as set forth in the applicable Annual Plan for two
(2) consecutive Quarters, beginning with the Quarter ending December 31, 2010,
in addition to the Promotion Fee specified in subsection (a)(ii), Somaxon will
pay to Partner an additional *** of the Net Sales during such consecutive
Quarters. If Somaxon thereafter performs at least seventy-five percent (75%) of
such Primary Details, the Promotion Fee specified in subsection (a)(ii) shall
revert to the percentage set forth therein.
(b) No later than (i) thirty (30) days following the receipt by Somaxon of the
Quarterly Status Report from Partner for a Quarter or (ii) forty five (45) days
following the end of each Quarter for which Promotion Fees will be paid pursuant
to Section 7.1(a), Somaxon shall provide Partner with a statement in a mutually
agreeable format setting forth the aggregate number of units of Product (on a
Product-by-Product basis) sold to customers in the Territory during such quarter
and Net Sales during such Quarter.
(c) Except as expressly specified otherwise, all payments due under this
Agreement shall be paid no later than (i) thirty (30) days following the receipt
by Somaxon of the Quarterly Status Report from Partner for a Quarter or
(ii) forty five (45) days following the end of each Quarter to which such
payments relate, provided that Somaxon has received the Quarterly Status Report
from Partner for such Quarter.
 

      ***   Certain information on this page has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

19



--------------------------------------------------------------------------------



 



Section 7.2 Maintenance of Records
(a) Each party agrees to keep, for a period of at least three (3) years after
the date of entry (or such longer period as may be required by Legal
Requirements) full and accurate records maintained in accordance with such
party’s accounting practices in sufficient detail to enable a Third Party to
accurately calculate (i) in the case of Somaxon, Net Sales and payments to be
made under this Agreement, and (ii) in the case of Partner, Details, Primary
Details and Pharmacist Calls and Samples distributed by the Partner Sales Force.
Upon thirty (30) days prior written notice, such records shall be made available
by the record-keeping party for audit by an independent certified public
accounting firm designated by the other party and reasonably acceptable to the
party whose records are to be examined. The auditor will only examine such books
and records during business hours but not more than once each fiscal year while
this Agreement remains in effect and for three years thereafter in order to
verify, as applicable, Net Sales reported, payments to be made under this
Agreement and Details, Primary Details and Pharmacist Calls completed by the
Partner Sales Force. The fees and expenses of the auditor performing such
verification examination shall be borne by the party conducting the
verification; provided, however, that if any verification reveals that the
audited party has reported incorrectly, and the amount of such discrepancy is at
least five percent (5%) of the aggregate amount that should have been reported
for the period examined, then the audited party shall pay such fees and
expenses.
(b) Each party shall have the right, upon ten (10) Business Days’ prior written
notice, to audit all applicable records of the other party (other than records
described in Section 7.2(a)) for the purpose of determining the audited party’s
compliance with the obligations set forth in this Agreement, including with
respect to training programs and certifications and records and reports for the
Samples. The audit will be conducted during normal business hours, at convenient
times. Any such audit may be conducted no more than once each 12 month period
during the Term. The fees and expenses of the auditing party shall be borne by
such party. This right to audit shall extend throughout the term of this
Agreement and for one year after expiration or termination of this Agreement.
Section 7.3 Payments
Any payments required to be made by either party under this Agreement shall be
made in United States dollars via wire transfer of immediately available funds
to such bank account as the other party shall designate in writing prior to the
date of such payment. All payments shall bear interest from the date due until
paid at three percent (3%) per annum, or, if less, the maximum rate permitted by
applicable law.
ARTICLE VIII
TERM AND TERMINATION
Section 8.1 Term
The term of this Agreement shall commence on the Effective Date and shall
continue, unless terminated sooner in accordance with this Article VIII, until
December 31, 2012 (the “Term”); provided, however, that beginning as of June 30,
2012, the parties will discuss in good faith the continuation of the
collaboration beyond such Term upon mutually-agreed terms and conditions.
Section 8.2 Early Termination
(a) Somaxon may terminate this Agreement, at any time after providing ninety
(90) days’ prior written notice, in the event that Partner fails to provide at
least seventy-five percent (75%) of its Minimum Detailing Obligations in any
Agreement Quarter. Notwithstanding the foregoing, Partner shall have an
opportunity to cure any such breach within the ninety (90) days following
written notice from Somaxon: (i) by making that number of aggregate Primary
Details during such 90-day period as is equal to Partner’s aggregate Minimum
Detailing Obligations for such period plus the number of Primary Details by
which Partner failed to meet its Minimum Detailing Obligations during the
Agreement Quarter that was the subject of the notice of breach; and (ii) so long
as no other breach of the Minimum Detailing Obligations has occurred within the
prior twelve (12) month period.

 

20



--------------------------------------------------------------------------------



 



(b) Either party may terminate this Agreement for any reason upon ninety
(90) days’ prior written notice; provided, however, that the effective date for
such termination may not occur prior to December 31, 2011. During any such
90-day notice period, the parties will discuss in good faith the terminating
party’s rationale for such termination and the potential to continue the
Promotional activities under revised terms.
(c) Partner may terminate this Agreement immediately upon written notice to
Somaxon (i) if the Product is withdrawn from the market for longer than three
(3) months as a result of any Legal Requirement, or (ii) thirty (30) days after
the end of any calendar quarter in which the market share for Silenor is less
than 75% of the Silenor market share immediately prior to the loss of a
Product’s market exclusivity in the Territory (whether through the introduction
of a generic product or otherwise).
(d) Either party may terminate this Agreement immediately upon written notice to
the other party in the event of a large scale recall or withdrawal of the
Product from the Territory resulting from a significant safety risk inherent in
the Product and not due to tampering, a remediable manufacturing problem, or
other defect that can be cured with respect to Products manufactured after such
risk is discovered.
Section 8.3 Termination for Cause
Either party may terminate this Agreement, effective at any time after providing
sixty (60) days written notice and an opportunity to cure during such sixty
(60)-day period (ninety (90) days in the case of a breach by Somaxon of
Section 6.1), in the event of a material failure of the other party to comply
with its material obligations contained in this Agreement. If such cure is
effected, such notice with respect to such termination shall be null and void.
Section 8.4 Termination for Bankruptcy or Force Majeure
To the extent permitted by law, each party will have the right to terminate this
Agreement immediately upon notice to the other party, in the event of either of
the following:
(a) The entry of an order for relief under the United States Bankruptcy Code (or
any corresponding remedy under successor laws) against the other party; the
filing of a petition by or against the other party under any bankruptcy,
insolvency or similar law (which petition is not dismissed within sixty
(60) days after filing), except Chapter 11 of the United States Bankruptcy Code
or any successor statute that permits an organization to continue its operation
while protecting it from creditors; the appointment of a receiver for the other
party’s business or property; or the other party’s making of a general
assignment for the benefit of its creditors; or
(b) Any Force Majeure Event affecting the other party beyond the other party’s
control which lasts for a period of at least six (6) months and which is of
sufficient intensity to interrupt or prevent the carrying out of such other
party’s material obligations under this Agreement during such period.

 

21



--------------------------------------------------------------------------------



 



Notwithstanding the occurrence of any of the events specified in subsection
(a) of this Section 8.4, the parties acknowledge and agree that, to the extent
Section 365(n) of the United States Bankruptcy Code applies to this Agreement,
the non-insolvent party may elect to retain and exercise the rights granted to
it hereunder with respect to the intellectual property owned or controlled by
the insolvent party.
Section 8.5 Effect of Termination
(a) No additional payment obligations arising under Article VII hereof shall
accrue after the date of expiration or termination of this Agreement except as
set forth in Section 8.5(d); provided, however, that expiration or termination
of this Agreement shall not relieve either party of any obligations accruing
prior to such expiration or termination. Certain provisions of this Agreement by
their terms continue after the expiration or termination of this Agreement,
including Articles 1, 11, 13 and 16 and Sections 2.3, 4.6 (but only with respect
to the Final Quarter), 7.1 (but only with respect to the Final Quarter), 7.2,
8.5 and 12.1, under this Agreement shall also survive, but only to the extent
required for the full observation and performance of this Agreement.
(b) Expiration or termination of this Agreement shall be without prejudice to
(i) any remedies which any party may then or thereafter have hereunder or at law
or in equity; and (ii) a party’s right to receive any payment accrued under the
Agreement prior to the termination date but which became payable thereafter; and
(iii) either party’s right to obtain performance of any obligations provided for
in this Agreement which survive termination by their terms or by a fair
interpretation of this Agreement. Except as expressly set forth herein, the
rights to terminate as set forth herein shall be in addition to all other rights
and remedies available under this Agreement, at law, or in equity or otherwise.
(c) Upon the expiration or termination of this Agreement pursuant to this
Article VIII, each party shall promptly transfer and return to the other party
all Proprietary Information of the other party (provided that each party may
keep one copy of such Proprietary Information for archival purposes only). Upon
the expiration or termination of this Agreement, Partner shall, if requested by
Somaxon, provide to Somaxon all Promotional Materials and Samples in Partner’s
possession (including electronic files of all Promotional Materials), as well as
all Detail and Pharmacist Call notes and lists of and contact information for
Targeted Professionals, at Somaxon’s expense unless termination of the Agreement
was by Somaxon other than pursuant to Sections 8.2(a), 8.3 or 8.4(a) (in which
case such provision of Promotional Materials and Samples will be at Partner’s
expense).
(d) Upon expiration or termination of this Agreement by Somaxon other than
pursuant to Sections 8.2(a), 8.3 or 8.4(a), for each successive three calendar
month period (or portion thereof) included within the one-year period following
such expiration or termination, Somaxon shall pay to Partner an amount equal to
*** the Net Sales for such period (or portion thereof).
ARTICLE IX
REPRESENTATIONS AND WARRANTIES
Section 9.1 Representations and Warranties of Somaxon
Somaxon hereby represents and warrants to Partner as of the date hereof as
follows:
 

      ***   Certain information on this page has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

22



--------------------------------------------------------------------------------



 



(a) Organization. Somaxon (i) is a corporation duly organized, validly existing
and in good standing under the laws of the state of Delaware, and (ii) has all
necessary corporate power and corporate authority to own its properties and to
conduct its business, as currently conducted.
(b) Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby are within the corporate
power of Somaxon, have been duly authorized by all necessary corporate
proceedings of Somaxon, and this Agreement has been duly executed and delivered
by Somaxon.
(c) No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby do not: (i) conflict with
or result in a breach of any provision of Somaxon’s organizational documents;
(ii) result in a material breach of any material agreement to which Somaxon is
party; (iii) result in a violation of any Order to which Somaxon is subject;
(iv) require Somaxon to obtain any material approval or consent from any
Governmental Authority or Third Party other than those consents and approvals
which have been obtained prior to the date hereof; or (v) violate any Legal
Requirement applicable to Somaxon in any material respect.
(d) Enforceability. This Agreement constitutes the valid and binding obligation
of Somaxon, enforceable against Somaxon in accordance with its terms, subject to
bankruptcy, reorganization, insolvency and other similar laws affecting the
enforcement of creditors’ rights in general and to general principles of equity
(regardless of whether considered in a proceeding in equity or an action at
law).
(e) Somaxon Intellectual Property. To the knowledge of Somaxon, the Promotion
and sale of Product in the Territory in accordance with this Agreement will not
infringe any patents, trademarks or other intellectual property rights of any
Third Party. Somaxon has not received any written claim or demand from any Third
Party alleging that any infringement, violation or misappropriation of such
Third Party’s intellectual property rights has occurred as a result of the
manufacture, use, offer for sale, sale or importation of any Product in the
Territory. Somaxon is not aware of any actual, alleged or threatened
infringement, violation or misappropriation by a Third Party of any Somaxon
intellectual property rights covering a Product or its uses. Somaxon has not
received any written claim or demand from any Third Party alleging invalidity or
unenforceability of any patents or patent applications owned or licensed by
Somaxon covering a Product or its uses.
(f) Supply. Somaxon currently has access to sufficient supplies of Products to
satisfy the manufacturing obligations required by it under this Agreement. All
Products will be manufactured with reasonable due care and in conformity with
the NDAs, current generally accepted standards and procedures for manufacturing
the Products, cGMP and all other applicable Legal Requirements.
(g) Generic Drug Act. Pursuant to the Generic Drug Enforcement Act of 1992, 21
U.S.C. § 335a, as may be amended or supplemented (the “Generic Drug Act”):
(i) none of Somaxon, its Affiliates, or any Person under its direction or
control is currently debarred by the FDA under the Generic Drug Act;
(ii) none of Somaxon, its Affiliates, or any Person under its direction or
control is currently using or will use in any capacity in connection with the
Products any Person that is debarred by FDA under the Generic Drug Act; and

 

23



--------------------------------------------------------------------------------



 



(iii) there have been no convictions of Somaxon, its Affiliates, or any Person
under its direction or control for any of the types of crimes set forth in the
Generic Drug Act within the five years prior to the Effective Date.
(h) Legal Requirements. None of Somaxon, its Affiliates, or any Person under its
direction or control is currently excluded from a federal or state health care
program under Sections 1128 or 1156 of the Social Security Act, 42 U.S.C. §§
1320a-7, 1320c-5 as may be amended or supplemented. None of Somaxon, its
Affiliates, or Person under its direction or control is otherwise currently
excluded from contracting with the federal government. None of Somaxon, its
Affiliates, or Person under its direction or control is otherwise currently
excluded, suspended, or debarred from any federal or state program. Somaxon
shall immediately notify Partner if, at any time during the Term, Somaxon, its
Affiliates, or any Person under its direction or control is convicted of an
offense that would subject it or Partner to exclusion, suspension, or debarment
from any federal or state program.
Section 9.2 Representations and Warranties of Partner
Partner hereby represents and warrants to Somaxon as of the date hereof as
follows:
(a) Organization. Partner (i) is a limited liability company duly organized,
validly existing and in good standing under the laws of the state of Delaware,
and (ii) has all necessary organizational power and authority to own its
properties and to conduct its business, as currently conducted.
(b) Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby are within the
organizational power of Partner, have been duly authorized by all necessary
organizational proceedings of Partner, and this Agreement has been duly executed
and delivered by Partner.
(c) No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby do not: (i) conflict with
or result in a breach of any provision of Partner’ organizational documents;
(ii) result in a material breach of any material agreement to which Partner is
party; (iii) result in a violation of any Order to which Partner is subject;
(iv) require Partner to obtain any material approval or consent from any
Governmental Authority or Third Party other than those consents and approvals
which have been obtained prior to the date hereof; or (v) violate any Legal
Requirement applicable to Partner in any material respect.
(d) Enforceability. This Agreement constitutes the valid and binding obligation
of Partner, enforceable against Partner in accordance with its terms, subject to
bankruptcy reorganization, insolvency and other similar laws affecting the
enforcement of creditors’ rights in general and to general principles of equity
(regardless of whether considered in a proceeding in equity or an action at
law).
(e) Generic Drug Act. Pursuant to the Generic Drug Act:
(i) none of Partner, its Affiliates, or any Person under its direction or
control is currently debarred by the FDA under the Generic Drug Act;
(ii) none of Partner, its Affiliates, or any Person under its direction or
control is currently using or will use in any capacity in connection with the
Products any Person that is debarred by FDA under the Generic Drug Act; and

 

24



--------------------------------------------------------------------------------



 



(iii) there have been no convictions of Partner, its Affiliates, or any Person
under its direction or control for any of the types of crimes set forth in the
Generic Drug Act within the five years prior to the Effective Date.
(f) Legal Requirements. None of Partner, its Affiliates, or any Person under its
direction or control is currently excluded from a federal or state health care
program under Sections 1128 or 1156 of the Social Security Act, 42 U.S.C. §§
1320a-7, 1320c-5 as may be amended or supplemented. None of Partner, its
Affiliates, or any Person under its direction or control is otherwise currently
excluded from contracting with the federal government. None of Partner, its
Affiliates, or Person under its direction or control is otherwise currently
excluded, suspended, or debarred from any federal or state program. Partner
shall immediately notify Somaxon if, at any time during the Term, Partner, its
Affiliates, or any Person under its direction or control is convicted of an
offense that would subject it or Somaxon to exclusion, suspension, or debarment
from any federal or state program.
Section 9.3 Somaxon Disclaimer
EXCEPT AS EXPRESSLY PROVIDED HEREIN, SOMAXON DISCLAIMS ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, WITH REGARD TO THE PRODUCTS, INCLUDING THE WARRANTY OF
MERCHANTABILITY AND WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.
Section 9.4 Partner Disclaimer
EXCEPT AS EXPRESSLY PROVIDED HEREIN, PARTNER DISCLAIMS ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING THE WARRANTY OF MERCHANTABILITY AND WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE.
ARTICLE X
INTELLECTUAL PROPERTY MATTERS
Section 10.1 Intellectual Property Prosecution and Maintenance
Somaxon shall use commercially reasonable efforts to prosecute, maintain and
enforce the Somaxon intellectual property in the Territory related to any
Product Promoted pursuant to this Agreement (a “Promoted Product”) or its use,
including patents, the Somaxon Trademarks and any copyrights associated with the
Promotional Materials.
Section 10.2 Infringement
If either party shall learn of a claim or assertion that the manufacture, use or
sale of a Promoted Product in the Territory infringes or otherwise violates the
intellectual property rights of any Third Party or that any Third Party violates
the intellectual property rights owned or Controlled by Somaxon in a Promoted
Product and the Somaxon Trademarks in the Territory, then the party becoming so
informed shall promptly, but in all events within fifteen (15) days thereof,
notify the other party to this Agreement of the claim or assertion. In the event
Somaxon receives a notice under Paragraph IV of the U.S. Federal Drug Price
Competition and Patent Term Restoration Act of 1984, as amended, also known as
the Hatch-Waxman Act, with respect to any Promoted Product, Somaxon shall
provide Partner with written notice of such Paragraph IV notice within ten (10)
Business Days.

 

25



--------------------------------------------------------------------------------



 



ARTICLE XI
INDEMNIFICATION; LIMITS ON LIABILITY
Section 11.1 Indemnification
Each party will defend, at its own expense, indemnify and hold harmless the
other party and its Affiliates, and their respective directors, officers,
employees, agents, Sales Representatives and other representatives
(collectively, the “Indemnified Persons”), from and against any and all damages,
liabilities, losses, costs, and expenses, including reasonable attorneys’ fees,
arising out of any Third Party claim, suit or proceeding brought against the
other party or its Affiliates, and their respective directors, officers,
employees, agents, Sales Representatives and other representatives, to the
extent such claim, suit, or proceeding is based upon a claim arising out of or
relating to (i) any breach or violation of, or failure to perform, any covenant
or agreement made by such indemnifying party in this Agreement, unless waived in
writing by the indemnified party; or (ii) any breach of the representations or
warranties made by such indemnifying party in this Agreement. All such
indemnities shall exclude, in each case, any damages, liabilities, losses,
costs, and expenses, including reasonable attorneys’ fees, for which the
indemnified party has an obligation to indemnify the indemnifying party or its
Indemnified Persons pursuant to this Section 11.1, as to which each party shall
indemnify the other to the extent of their respective liability for such
damages, liabilities, losses, costs, and expenses, including reasonable
attorneys’ fees.
Product Liability.
Any losses arising out of or resulting from any claims, actions, suits,
proceedings, hearings, investigations or demands of Third Parties that involve
death or bodily injury to any individual and is attributed to the Products,
including, without limitation, any product liability actions, shall be borne by
Somaxon; unless and to the extent that such losses arise from any breach of this
Agreement by Partner.
Section 11.2 Limitation on Liability
Except for liability arising under Section 11.1 and 12.1 and the last sentence
of Section 4.1(a), Partner’s maximum liability to Somaxon under this Agreement
will not exceed the Promotion Fees.
Section 11.3 Consequential Damages
NEITHER SOMAXON NOR PARTNER (WHICH FOR THE PURPOSES OF THIS SECTION 11.2 SHALL
INCLUDE THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS)
SHALL HAVE ANY LIABILITY TO THE OTHER FOR ANY PUNITIVE DAMAGES, SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES (INCLUDING WITHOUT LIMITATION,
DAMAGES FOR LOST PROFITS), RELATING TO OR ARISING FROM THIS AGREEMENT, EVEN IF
SUCH DAMAGES MAY HAVE BEEN FORESEEABLE; PROVIDED THAT SUCH LIMITATION SHALL NOT
APPLY IN THE CASE OF EITHER PARTY’S INDEMNIFICATION OBLIGATIONS UNDER SECTION
11.1, THE LAST SENTENCE OF SECTION 4.1(A) OR IN THE CASE OF FRAUD OR WILLFUL
MISCONDUCT.
ARTICLE XII
CONFIDENTIALITY AND PUBLICITY
Section 12.1 Proprietary Information
Pursuant to this Agreement, a party receiving Proprietary Information from the
other, directly or indirectly, will treat such Proprietary Information as
confidential, will use such Proprietary Information only for the purposes of
this Agreement and will not disclose, and will take all reasonable precautions
to prevent the disclosure of, such Proprietary Information to (a) any of its
officers, directors, managers, equity holders, employees, agents,
representatives, Affiliates or consultants, except those who need to know such
Proprietary Information and who are bound by a like obligation of
confidentiality or (b) to Third Parties. The provisions of this Section 12.1
shall survive termination of this Agreement and shall remain in effect until a
date three (3) years after the Term.

 

26



--------------------------------------------------------------------------------



 



Section 12.2 Disclosures Required by Law
In the event the recipient party is required under applicable Legal Requirements
to disclose Proprietary Information of the disclosing party to any Governmental
Authority to obtain any Regulatory Approval for the Products, is required to
disclose Proprietary Information in connection with bona fide legal process
(including in connection with any bona fide dispute hereunder) or is required to
disclose Proprietary Information under the rules of the securities exchange upon
which its securities are traded, the recipient party may do so only if it limits
disclosure to that purpose after giving the disclosing party prompt written
notice of any instance of such a requirement in reasonable time for the
disclosing party to attempt to object to or to limit such disclosure. In the
event of disclosures required under applicable Legal Requirements, the recipient
party shall cooperate with the disclosing party as reasonably requested thereby.
Section 12.3 Publicity
The parties have agreed upon the form and content of a press release to be
issued promptly following the execution of this Agreement. Once such press
release or any other written statement is approved for disclosure by both
parties, either party may make subsequent public disclosure of the contents of
such statement without the further approval of the other party. Any other
publicity, news release, public comment or other public announcement, whether to
the press, to stockholders, or otherwise, relating to this Agreement, shall
first be reviewed and approved by both parties, except no such approval shall be
required for such publicity, news release, public comment or other public
announcement which, in accordance with the advice of legal counsel to the party
making such disclosure, is required by law or for appropriate market disclosure;
provided, however, that each party shall be entitled to refer publicly to the
relationship of the parties reflected in this Agreement (i.e., Somaxon as the
developer of the Products and Partner as the promoter of the Products in the
Territory) in a manner that is consistent with the joint press release issued by
the parties. For clarity, any party making any announcement which is required by
law will, unless prohibited by law, give the other party an opportunity to
review the form and content of such announcement and comment before it is made.
The parties shall work together to coordinate filings with governmental
agencies, including the U. S. Securities and Exchange Commission, as to the
contents and existence of this Agreement as the parties shall reasonably deem
necessary or appropriate and each party shall provide the other party an
opportunity to comment on any proposed filings, including redactions thereto.
ARTICLE XIII
RIGHT OF FIRST NEGOTIATION FOR OTC PRODUCTS
Section 13.1 Right of First Negotiation
During the Term and for one year thereafter, Somaxon shall notify Partner in
writing in the event that Somaxon desires, either alone or with a Third Party,
to develop or commercialize a pharmaceutical product containing doxepin as the
sole active pharmaceutical ingredient and for which a prescription from a
Professional is not required in order to dispense, purchase or use such product
(an “OTC Product”). If Partner notifies Somaxon in writing within forty-five
(45) days after receipt of such notice (the “Evaluation Period”) that Partner is
not interested in obtaining rights in and to the OTC Product (such rights, “OTC
Product Rights”), or if Partner fails to notify Somaxon of Partner’s interest in
obtaining the OTC Product Rights prior to the expiration of the Evaluation
Period, then Somaxon shall have no further obligation to Partner under this
Agreement with respect to the applicable OTC Product Rights. If Partner is
interested in obtaining the OTC Product Rights, it shall so notify Somaxon in
writing prior to the expiration of the Evaluation Period, and upon Somaxon’s
receipt of such notice Partner and Somaxon shall promptly commence good-faith
negotiations, for a period of sixty (60) days and such longer period as may be
mutually agreed upon by the parties in writing in the event the parties have
made material progress in the negotiations (the “Negotiation Period”), regarding
the commercially reasonable terms of an agreement pursuant to which Partner
shall obtain the OTC Product Rights. If Somaxon and Partner have failed to enter
into an agreement for the OTC Product Rights upon the expiration of the
Negotiation Period, then Somaxon shall thereafter have the right to negotiate
and enter into an agreement with a Third Party granting the OTC Product Rights
to a Third Party. The provisions of this Section 13.1 shall not apply to, and
Somaxon shall have no obligation to Partner under this Section 13.1 in respect
of, any acquisition of Somaxon by a Third Party, any merger or consolidation
with or involving Somaxon, any acquisition by a Third Party of any material
portion of the stock of Somaxon, or any acquisition by a Third Party of a
material portion of the assets of Somaxon in addition to the Products (“Merger
Transaction”). For clarity, the rights set forth in this Section 13.1 shall
survive the consummation of any Merger Transaction.

 

27



--------------------------------------------------------------------------------



 



ARTICLE XIV
NOTICES
Section 14.1 Notices
All notices required or permitted hereunder shall be given in writing and sent
by facsimile transmission (with a copy sent by first-class mail), or mailed
postage prepaid by certified or registered mail (return receipt requested), or
sent by a nationally recognized express courier service, or hand-delivered at
the following address:
If to Partner:
The Procter & Gamble Distributing Company LLC
Two Procter & Gamble Plaza
Cincinnati, Ohio 45202
Attention: J.D. Weedman
Vice President, Global Business Development
With a copy to:
The Procter & Gamble Companay
One Procter & Gamble Plaza
Cincinnati, OH 45202
Attention: Associate General Counsel, Director
Health & Well-Being
If to Somaxon:
Somaxon Pharmaceuticals, Inc.
3570 Carmel Mountain Road
Suite 100
San Diego, California 92130
Attention: Legal Affairs Department
Facsimile: (858) 509-1761
With a copy to (which shall not constitute notice hereunder):
Latham & Watkins LLP
12636 High Bluff Drive, Suite 400
San Diego, California 92130
Attention: Faye H. Russell
Fax No: (858) 523-5450
All notices shall be deemed made upon receipt by the addressee as evidenced by
the applicable written receipt.

 

28



--------------------------------------------------------------------------------



 



ARTICLE XV
INSURANCE
Section 15.1 Insurance
(a) During the Term and for a period of two (2) years after any expiration or
termination of this Agreement, each party shall maintain (i) a commercial
general liability insurance policy or policies with minimum limits of
$1,000,000.00 per occurrence and $5,000,000.00 in the aggregate on an annual
basis and (ii) a product liability insurance policy or policies with minimum
limits of $1,000,000.00 per occurrence and $5,000,000.00 in the aggregate on an
annual basis. Each party may self-insure provided that such self-insurance
program provides coverage reasonably commensurate with the foregoing.
(b) Upon request, each party shall provide certificates of insurance to the
other evidencing the coverage specified herein. Neither party’s liability to the
other is in any way limited to the extent of its insurance coverage.
ARTICLE XVI
MISCELLANEOUS
Section 16.1 Headings
The titles, headings or captions and paragraphs in this Agreement are for
convenience only and do not define, limit, extend, explain or describe the scope
or extent of this Agreement or any of its terms or conditions and therefore
shall not be considered in the interpretation, construction or application of
this Agreement.
Section 16.2 Severability
In the event that any of the provisions or a portion of any provision of this
Agreement is held to be invalid, illegal, or unenforceable by a court of
competent jurisdiction or a governmental authority, such provision or portion of
provision will be construed and enforced as if it had been narrowly drawn so as
not to be invalid, illegal, or unenforceable, and the validity, legality, and
enforceability of the enforceable portion of any such provision and the
remaining provisions will not be adversely affected thereby.

 

29



--------------------------------------------------------------------------------



 



Section 16.3 Entire Agreement
This Agreement, together with the schedules and exhibits hereto and the
Confidentiality Agreement, all of which are incorporated by reference, contains
all of the terms agreed to by the parties regarding the subject matter hereof
and supersedes any prior agreements, understandings, or arrangements between
them, whether oral or in writing.
Section 16.4 Amendments
This Agreement may not be amended, modified, altered, or supplemented except by
means of a written agreement or other instrument executed by both of the parties
hereto. No course of conduct or dealing between the parties will act as a
modification or waiver of any provisions of this Agreement.
Section 16.5 Counterparts
This Agreement may be executed in any number of counterparts, each of which will
be deemed an original as against the party whose signature appears thereon, but
all of which taken together will constitute but one and the same instrument.
Section 16.6 Waiver
The failure of either party to enforce or to exercise, at any time or for any
period of time, any term of or any right arising pursuant to this Agreement does
not constitute, and will not be construed as, a waiver of such term or right,
and will in no way affect that party’s right later to enforce or exercise such
term or right.
Section 16.7 Force Majeure
(a) In the event of any failure or delay in the performance by a party of any
provision of this Agreement due to acts beyond the reasonable control of such
party (such as, for example, fire, explosion, strike or other difficulty with
workmen, shortage of transportation equipment, accident, act of God, declared or
undeclared wars, acts of terrorism, (a “Force Majeure Event”), then such party
shall have such additional time to perform as shall be reasonably necessary
under the circumstances. In the event of such failure or delay, the affected
party will use its diligent efforts, consistent with sound business judgment and
to the extent permitted by law, to correct such failure or delay as
expeditiously as possible. In the event that a party is unable to perform by a
reason described in this Section 16.7, its obligation to perform under the
affected provision of this Agreement shall be suspended during such time of
nonperformance.
(b) Neither party shall be liable hereunder to the other party nor shall be in
breach for failure to perform its obligations caused by a Force Majeure Event.
In the case of any such event, the affected party shall promptly, but in no
event later than ten (10) days of its occurrence, notify the other party stating
the nature of the condition, its anticipated duration and any action being taken
to avoid or minimize its effect. Furthermore, the affected party shall keep the
other party informed of the efforts to resume performance. After sixty (60) days
of such inability to perform, the parties agree to meet and in good faith
discuss how to proceed. In the event that the affected party is prevented from
performing its obligations pursuant to this Section 16.7 for a period of six
(6) months, the other party shall have the right to terminate this Agreement
pursuant to the provisions of Sections 8.4(b).

 

30



--------------------------------------------------------------------------------



 



Section 16.8 Successors and Assigns
Subject to Section 16.9 below, this Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns permitted under this Agreement.
Section 16.9 Assignment
This Agreement and the rights granted herein shall not be assignable (or
otherwise transferred) by either party hereto without the prior written consent
of the other party. Any attempted assignment without consent shall be void.
Notwithstanding the foregoing, a party may transfer, assign or delegate its
rights and obligations under this Agreement without consent to (a) an Affiliate
reasonably capable of performing such party’s obligations under this Agreement
or (b) a successor to all or substantially all of its business or assets of the
assigning party to which this Agreement relates, whether by sale, merger,
consolidation, acquisition, transfer, operation of law or otherwise or (c) in
the case of either party, to one or more financial institutions providing
financing to such party pursuant to the terms of a security agreement relating
to such financing. In connection with any assignment, or Subcontracting pursuant
to which a Third Party Sales Representative is engaged to Promote the Products,
of this Agreement or any of the rights granted herein pursuant to this
Section 16.9, the assignor, or party Subcontracting to another, shall ensure
that the assignee, or Subcontractor, represents and warrants the matters set
forth in Sections 9.1(g) and (h) (in substantially the same form as set forth in
Sections 9.1(g) and (h)), where Somaxon (or one of its successors or assigns) is
the assignor or Subcontracting party, or represents and warrants the matters set
forth in Sections 9.2(g) and (h) (in substantially the same form as set forth in
Sections 9.2(g) and (h)), where Partner (or one of its successors or assigns) is
the assignor or Subcontracting party. In connection with any Subcontracting
pursuant to which a Third Party will manufacture the Products, the party
Subcontracting to another shall use its commercially reasonable efforts to cause
the Subcontractor to represent and warrant the matters set forth in
Sections 9.1(g) and (h) (in substantially the same form as set forth in
Sections 9.1(g) and (h)).
Section 16.10 Construction
The parties acknowledge and agree that: (a) each party and its representatives
have reviewed and negotiated the terms and provisions of this Agreement and have
contributed to its revision; and (b) the terms and provisions of this Agreement
will be construed fairly as to each party hereto and not in favor of or against
either party regardless of which party was generally responsible for the
preparation or drafting of this Agreement. Unless the context of this Agreement
otherwise requires: (i) words of any gender include each other gender;
(ii) words using the singular or plural number also include the plural or
singular number, respectively; (iii) the terms “hereof,” “herein,” “hereby,” and
derivative or similar words refer to this entire Agreement; (iv) the terms
“Article,” “Section,” “Exhibit,” “Schedule,” or “clause” refer to the specified
Article, Section, Exhibit, Schedule, or clause of this Agreement; (v) “or” is
disjunctive but not necessarily exclusive; and (vi) the term “including” or
“includes” means “including without limitation” or “includes without
limitation.” Whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless Business Days are specified.
Section 16.11 Governing Law
This Agreement will be construed under and in accordance with, and governed in
all respects by, the laws of the State of New York, without regard to conflicts
of law principles that would result in the application of the laws of any
jurisdiction other than the laws of the State of New York.

 

31



--------------------------------------------------------------------------------



 



Section 16.12 Equitable Relief
Each party acknowledges that a breach by it of the provisions of this Agreement
may not reasonably or adequately be compensated in damages in an action at law
and that such a breach may cause the other party irreparable injury and damage.
By reason thereof, each party agrees that the other party is entitled to seek,
in addition to any other remedies it may have under this Agreement or otherwise,
preliminary and permanent injunctive and other equitable relief to prevent or
curtail any breach of this Agreement by the other party; provided, however, that
no specification in this Agreement of a specific legal or equitable remedy will
be construed as a waiver or prohibition against the pursuing of other legal or
equitable remedies in the event of such a breach. Each party agrees that the
existence of any claim, demand, or cause of action of it against the other
party, whether predicated upon this Agreement, or otherwise, will not constitute
a defense to the enforcement by the other party, or its successors or assigns,
of the covenants contained in this Agreement.
Section 16.13 Relationship Between Parties
The parties hereto are acting and performing as independent contractors, and
nothing in this Agreement creates the relationship of partnership, joint
venture, sales agency, or principal and agent. Neither party is the agent of the
other, and neither party may hold itself out as such to any other party. All
financial obligations associated with each party’s business will be the sole
responsibility of such party.
[Signature page follows]

 

32



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
duplicate on the day and year first above written.

          SOMAXON PHARMACEUTICALS, INC.    
 
       
By:
  /s/ Richard W. Pascoe
 
Name: Richard W. Pascoe    
 
  Title: President and Chief Executive Officer    
 
        THE PROCTER & GAMBLE DISTRIBUTING COMPANY LLC    
 
       
By:
  /s/ Jeffrey D. Weedman    
 
 
 
Name: Jeffrey D. Weedman    
 
  Title:  Vice President, Global Business Development    

 

33



--------------------------------------------------------------------------------



 



SCHEDULE 1.66

SOMAXON TRADEMARKS
TRADEMARKS:
Somaxon Pharmaceuticals
Silenor
DOMAIN NAMES:
silenor.biz
silenor.com
silenor.net
silenor.org
somaxon.biz
somaxon.com
somaxon.net
somaxon.org

 

34